Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 22 and 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. The claims are duplicates of each other because claim 9 recites 80% of 1,2-propanediol and 20% of propylene glycol methyl ether which would take up 100% of the composition. Even though claim 9 recites comprising, the composition would only have 100% total volume. 
For the same reasons, claim 37 will also be objected as being a substantial duplicate of claims 38-39. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 11 and 25 are unclear to the claimed invention because these claims depend from cancelled claims. For purposes of compact prosecution, these claims are considered as if they are dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 22, 25 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander et al. (U.S. 20100009349, published 01/14/2010, of record dated 04/08/2016).
With respect to claims 1, 9, 22, and 25, Hollander teaches a composition of 1-100% of a polyol (α1) and 0-99% (α2) of an additive, where the additive is an organic solvent and where the total of components (α1) and (α2) amounts to 100% by weight (see abstract, paras. [0027]-[0029], [0040]-[0041]), and claims 1 and 9). Hollander teaches the component (α1) can be about 80% and about 20% (see abstract, paras. [0027]-[0029], [0040]-[0043]). Hollander teaches the composition of one polyol and, if appropriate, the at least one additive organic solvent (see para. [0125]). Hollander teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide, which is the additive organic solvent, by volume is suitable (see paras. [0040]-[0043]). Hollander teaches that N,N-diethylacetamide or acetone is interchangeable as a solvent with 1-methoxy-2-propanol (another name for propyleneglycol methyl ether) (see para. [0041]). Hollander teaches a composition of polyol and additive solvent which contributes to achieving the objects mentioned at the outset is a method of treating a biological sample (see paras. [0024]-[0029]; and [0098]-[0100]). Hollander teaches a method of stabilizing a biological sample (see paras. [0019]-[0020]). Hollander teaches the biological sample is RNA (see paras. [0031] and [0054]).
Hollander does not explicitly teach a composition of about or at 80% 1,2 propanediol and about or at 20% propylene glycol methyl ether (1-methoxy-2-propanol).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have adjusted and used the composition of about or at 80% 1,2 propanediol and about or at 20% propyleneglycol methyl ether by total volume of Hollander because Hollander teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide or 75% 1,2 propanediol and 25% acetone and teaches propylene glycol methyl ether (1-methoxy-2-propanol), acetone, and N,N-diethylacetamide are art recognized suitable solvents that are interchangeable in achieving a method for treating biological samples. Since the prior art recognizes that these solvents are suitable and appropriate with 1,2 propanediol polyol, it would be obvious for the person to substitute one for another. Moreover, it would be obvious to use a composition of 80% 1,2 propanediol and 20% propylene glycol methyl ether by volume because Hollander teaches that the 
Since Hollander teaches the percentages of 1,2 propanediol and additive solvent ranges overlap with the claimed percentages, a prima facie case of obviousness exists.  See MPEP 2144.05. Moreover, Hollander recognizes that the composition is 100% of polyol and an additive solvent wherein 1,2 propanediol can be adjusted and the organic solvent is dependent on the percentage of 1,2 propanediol in the composition. Therefore, it would have been obvious to have adjusted the 1,2 propanediol (polyol) and solvent as claimed because Hollander teaches that the ranges of polyol and solvent are adjustable to achieve the process of treating the biological sample.
The person of ordinary skill in the art would have a reasonable expectation of success in adjusting the percentage of 1,2 propanediol and propylene glycol methyl ether because Hollander discloses an adjustable composition and teaches propylene glycol methyl ether, acetone and N,N-diethylacetamide are art recognized solvents that are suitable and achievable with 1,2 propanediol. Further, the person would have reasonably expected success in doing so because N,N-diethylacetamide, propylene glycol methyl ether, and acetone are from the predictable solvents for polyol, as taught by Hollander.
Regarding claim 11, Hollander does not explicit teach the claimed pH range of the composition; however, since all components of the composition of Hollander have pH values within the range of 3-8 and Hollander does not teach adjusting the pH, it would have been obvious that the composition above would have a pH range of about 3 to about 8. 
Regarding claims 32-35, see above for decolorizing formulation comprising about 80% of 1,2-propanediol and about 20% of propylene glycol methyl ether. Hollander teaches reagents for .

Claims 1, 9, 11, 22, 25 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander et al. (U.S. 20100009349, published 01/14/2010, of record dated 04/08/2016) in view of Vera Hollander et al. (US2010/0255524A1, published 10/07/2010).
With respect to claims 1, 9, 22, and 25, Hollander teaches a composition of 1-100% of a polyol (α1) and 0-99% (α2) of an additive, where the additive is an organic solvent and where the total of components (α1) and (α2) amounts to 100% by weight (see abstract, paras. [0027]-[0029], [0040]-[0041]), and claims 1 and 9). Hollander teaches the component (α1) can be about 80% and the organic solvent (α2) can be about 20% (see abstract, paras. [0027]-[0029], [0040]-[0043]). Hollander teaches the composition of one polyol and, if appropriate, the at least one additive organic solvent (see para. [0125]). Hollander teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide, which is an organic solvent, by volume is suitable (see paras. [0040]-[0043]). Hollander teaches that N,N-diethylacetamide or acetone is interchangeable as a solvent with 1-methoxy-2-propanol (another name for propylene glycol methyl ether) (see para. [0041]). Hollander teaches a composition of polyol and additive solvent which contributes to achieving the objects mentioned at the outset is a method of treating a biological sample (see paras. [0024]-[0029]; and [0098]-[0100]). Hollander teaches a method of stabilizing a biological sample (see paras. [0019]-[0020]). Hollander teaches the biological sample is RNA (see paras. [0031] and [0054] and Figs. 8-9).
Hollander does not explicitly teach a composition of about or at 80% 1,2 propanediol and about or at 20% propylene glycol methyl ether (1-methoxy-2-propanol).
Vera Hollander teaches a composition for stabilizing a biological sample (see abstract). Vera Hollander teaches RNA is analyzed (see para. [0093] and Table 6). Further, Table 6 (page 9) teaches a composition of 1,2-propanediol and N,N,diethylacetamide for RNA yield. Table 6-continued also teaches (page 10) a composition of N,N,diethylacetamide and 1-methoxy-2-propanol for RNA yields.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined 1,2 propanediol as taught by Hollander with 1-methoxy-2-propanol as taught by Vera Hollander in a composition for treating RNA samples because Hollander teaches a composition of 1,2 propanediol and N,N-diethylacetamide and Hollander and Vera Hollander both establish propylene glycol methyl ether (1-methoxy-2-propanol) and N,N-diethylacetamide are art recognized organic solvents that are interchangeable in treating RNA samples. In particular, Vera Hollander discloses in Table 6-continued that propylene glycol methyl ether (1-methoxy-2-propanol) and N,N-diethylacetamide are recognized organic solvents in measuring RNA yields, as 1-methoxy-2-propanol and N,N-diethylacetamide are used in similar manners and percentages (see Table 6-continued). Since the prior art references recognize that these organic solvents are suitable, interchangeable and achievable with RNA samples, it would be obvious for the person to substitute one for another in RNA analysis.
Since Hollander teaches the percentages of 1,2 propanediol and additive solvent ranges overlap with the claimed percentages, a prima facie case of obviousness exists.  See MPEP 2144.05. It would have been obvious to have adjusted and used the composition of 80% 1,2 propanediol and 20% propylene glycol methyl ether by total volume because Hollander teaches that the composition is by simply mixing 1,2 propanediol and an additive solvent and teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide. Moreover, Hollander 
The person of ordinary skill in the art would have a reasonable expectation of success in adjusting the percentage of 1,2 propanediol and propylene glycol methyl ether because Hollander and Vera Hollander disclose the composition is adjustable and teaches propyleneglycol methyl ether and N,N-diethylacetamide are art recognized organic solvents that are suitable and achievable with RNA analysis.

Claims 1, 9, 11, 22, 25 and 32-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander et al. (U.S. 20100009349, published 01/14/2010, of record dated 04/08/2016) in view of Vera Hollander et al. (US2010/0255524A1, published 10/07/2010) and Farrell et al. (US20070172911, of record dated 07/14/2021). 
Hollander et al. and Vera Hollander et al. have been discussed in the above rejection. Further, Hollander teaches tissue and stained on the slide with hematoxylin-eosin (see para. [0128]). Vera Hollander teaches tissue and stained with hematoxylin-eosin on the microscope slide by the usual methods (see para. [0130]). 
However, Hollander et al. and Vera Hollander et al. do not explicitly teach the composition is disposed on a microscope slide.
Farrell teaches a biological sample on a microscope slide (see paras. [0008] and [0053]-[0054]). Farrell teaches contacting the sample (tissue) with a lipid compound composition on a 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have used the composition of about or at 80% 1,2 propanediol and about or at 20% propyleneglycol methyl ether of Hollander et al. and Vera Hollander et al. on a microscope slide because Hollander et al., Vera Hollander et al., and Farrell teach that tissue stained is on a microscope slide to be observed under light microscope. The person would have a reasonable expectation of success in depositing the composition of Hollander et al. and Vera Hollander et al. onto a slide because it has been well understood by Hollander et al., Vera Hollander et al., and Farrell to use the microscope slide for observation under the light microscope. 
Regarding claims 36-39, see above rejection of Hollander et al. and Vera Hollander et al. for composition of 80% 1,2 propanediol and 20% propyleneglycol methyl ether (1-methoxy-2-propanol).
Response to Arguments
Applicant's arguments filed 10/09/2021 have been fully considered but they are not persuasive over Hollander et al. (U.S. 20100009349, published 01/14/2010).
Applicant argues on pages 16-17 that there exists no rationale to combine 1,2-propanediol with proyleneglycol methyl ether. Hollander is generally directed to compositions for stabilizing a biological sample, the compositions comprising from 1 to 100% by weight of at least one polyol and from 0 to 99% by weight of at least one additive. Applicant argues that Hollander provides no guidance to the skilled artisan to select any particular polyol, any amount of a specific polyol and no particular polyol to use in combination with propyleneglycol methyl ether as claimed. Hollander’s disclosure of the additive component is even more confounding than its description of 
Applicant argues the office has engaged in impermissible hindsight reconstruction. When viewing the disclosures of Hollander as a whole, it cannot be clearer that the only way to arrive at the combination suggested by the Patent Office is in hindsight. In order to arrive at the claimed invention, the office must modify its own modification, which further evidenced the impermissible use of hindsight. The office relies on the disclosure of the combination of 75% 1,2-propanediol and 25% N,N-diethylacetamide to arrive at the claimed composition. Not only does the office need to rely on an alleged “art recognized equivalent” to substitute propyleneglycol methyl ether for N,N-diethylacetamide, but then the office must change the ratios of this every specific example to arrive at the claimed invention. This could only be achieved by retrospect, again using Applicant’ claims as the guide. 
Applicant argues on page 22 that the only conclusion that one could reach from the passages is that Hollander believes any additive solvent may be substituted for any other additive 
The arguments are not found persuasive for the following reasons. Hollander teaches in paras. [0027]-[0029] that the biological sample is brought into contact with a specific composition that exclusively has (α1) polyol and (α2) additive solvent and para. [0029] specifically discloses that the total components (α1) and (α2) would have to equal 100% by weight. Para. [0027] specifically discloses that the polyol in the composition is obvious to make or use at or about 80% by weight. Therefore, the person would recognize that if polyol is at 80%, then the additive solvent would be at 20% by total weight to reach 100%. More specifically, Hollander discloses in paras. [0027]-[0029] that it would have been obvious to adjust the composition of polyol in treating or stabilizing a biological sample wherein additive solvent is dependent on the amount of polyol in the composition. Even though Hollander teaches a wide range of percentages for polyol and additive solvent in a composition, prior art recognizes that these percentages are obvious to make or adjust, and to use as disclosed by Hollander because Hollander teaches the wide range is used in treating or stabilizing biological samples for RNA analysis. 
Regarding substitution, in para. [0043], Hollander specifically exemplifies a composition of 75% 1,2-propanediol + 25% N,N-diethylacetamide composition and a composition of 75% 1,2-propanediol + 25% acetone. In addition, Hollander teaches in the previous para. [0041] that suitable solvents in the composition are, for example, N,N-diethylacetamide, acetone, or 1-methoy-2-propanol (i.e., propyleneglycol methyl ether). More specifically, Hollander recognizes that these suitable solvents are selected from the group consisting of, which exemplifies that these 
The fact that thousands of compositions may have been obvious over the reference does not make the composition Applicant claim any less obvious. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.”).
	Regarding hindsight, as stated above, Hollander discloses 75% 1,2-propanediol + 25% N,N-diethylacetamide composition and a composition of 75% 1,2-propanediol + 25% acetone and the composition is adjustable. Hollander further discloses a finite number of identified and predictable solvents, which includes propylene glycol methyl ether. It would be obvious to use a composition of 80% 1,2 propanediol and 20% propyleneglycol methyl ether because Hollander teaches that the method of treating the biological samples is achievable with a composition of simply mixing two components, 1,2 propanediol and additive solvent, and propyleneglycol methyl ether is recognized as an achievable additive solvent.
Regarding art recognized equivalent, it is noted that the claims are directed to a product of composition and the rejection above is based on obviousness from predictable solutions disclosed by Hollander. Propylene glycol methyl ether is a predictable additive solvent in a composition of polyol + additive solvent because Hollander recognizes that propylene glycol methyl ether in the same class of suitable solvents in achieving the method of treating and stabilizing biological 
	In light of Applicant’s amendments and arguments, the 103 rejections of Renfert and Nishikawa are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635